DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 3/22/2021has been entered.

Response to Amendment
Applicants’ response filed 3/22/2021 amended claim 1, cancelled claims 15-19 and added new claim 20.  Neither applicant’s amendments nor arguments discussed below overcome the 35 USC 103 rejection over Sanjay in view of Vandecar from the office action mailed 9/21/2020; therefore this rejection is maintained below.  The IDS issues from the office action mailed on 9/21/2020 were not addressed and therefore also maintained below.  

Information Disclosure Statement

            The information disclosure statements filed 5/7/2018 fail to comply with 37 CFR 1.98(a)(3) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  They have been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sanjay et al., US Patent No. 5,906,960 (hereinafter referred to as Sanjay) in view of Vandecar, .  
	Regarding claims 1 and 13-14, Sanjay discloses an adsorbent that can be used to remove environmental contaminants such as organics, cations and anions in a single process step which is prepared from humic acid in an aqueous solution wherein the adsorbent can also be used to recover agriculturally desirable metals in chelated form from contaminated water (see Abstract and Col. 4/L. 32-41).  
The adsorbent of the present invention is based upon humic acid.  If the water stream to be cleaned contains metal ions useful for agricultural purposes, such as iron, zinc, copper, boron, manganese, magnesium, molybdenum and other agriculturally useful metals in high enough concentration to be economically recoverable, then the method of recovery comprises mixing water soluble humic acid with the water to be cleaned for a period of two hours and a temperature of 25°C (see Examples 2-3).  The water soluble humic acid will chelate the metals to be recovered and form an insoluble humate.  The insoluble humate is recovered from the water by sedimentation followed by filtration or other separation means (Col. 3/L. 1-25).  The precipitated humic acid is washed by centrifugation and resuspension of solid humic acid.  After washing, the material is dried overnight at temperatures from about 60-70°C.  The dried material is then water-insolubilized.  The water insoluble adsorbent can be rendered soluble by contact with monovalent metal ions.   
Sanjay discloses the limitations discussed above.  Sanjay does not disclose the step of after drying the unprepared humic shale, placing the contaminated fluid in contact with the humic shale for a predetermined amount of time as recited in claim 1.  

The humic material that can be used to make the fulvic acid solution can be selected from a variety of known humic shale.  The humic shale can be dried or cured for a period of 1 to 2 years prior to the manufacture of the fulvic acid solution.  The aqueous composition used in the preparation of the fulvic acid solution can be water or other aqueous solution.  In some aspects, the aqueous composition used in the formation process can be a fulvic acid solution, wherein the method of preparing the fulvic acid solution can include the step of contacting the humic material with the fulvic acid solution.  The contacting of the humic material with the fulvic acid solution can result in a fulvic acid solution with a higher specific gravity relative to the fulvic acid solution that contacted the humic material (as recited in claim 1) (Para. [0031]-[0034]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the process steps of Vandecar in the process of Sanjay as it is combining prior art elements according to known methods to yield predictable results.     

Regarding claims 2-12, it is the position that these limitations are result effective variables and as such can be optimized under routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  

Response to Arguments
8.	Applicant’s arguments filed 8/28/2020 regarding claims 1-14 have been fully considered and are not persuasive.  
Applicants continue to argue that the obviousness rejection set forth above is not valid as there is no motivation to combine the references.  This argument is not persuasive.  As discussed above it would have been obvious to one of ordinary skill in the art at the time of the invention to use the process steps of Vandecar in the process of Sanjay as it is combining prior art elements according to known methods to yield predictable results which include extraction of plant and animal materials while maintaining a desired specific gravity.    

Allowable Subject Matter
9.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not teach including “wherein the step of placing the contaminated fluid in contact with the prepared humic shale further comprises passing the contaminated fluid through the prepared humic shale, wherein the prepared humic shale is disposed in a filter” as recited in claim 20 and if it were incorporated into claim 1 would make the claims allowable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VISHAL V VASISTH/Primary Examiner, Art Unit 1771